Gilbert, J.,
dissenting. I concur in what is said on the merits of the case. I am of the opinion that the court properly refused the injunction, because under the facts the case falls within the general rule that equity will not interfere with criminal prosecutions. Civil Code (1910), § 5491. While executions may issue and criminal prosecutions instituted when the ordinance is violated, no execution has been issued and no prosecution has been instituted. See dissent in City of Newnan v. Atlanta Laundries Inc., 174 Ga. 108. Jurisdiction can not be conferred by agreement of counsel.